Citation Nr: 1326350	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision that, in pertinent part, declined to reopen the Veteran's claims for service connection for PTSD and for a low back disability.  The Veteran timely appealed. 

In April 2002, the Board reopened the claims and undertook additional development pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in May 2004, the Board remanded the Veteran's claims for initial consideration of the recently developed evidence and further action. 

The Veteran also appealed an August 2004 rating decision that denied service connection for diabetes mellitus, and denied entitlement to a TDIU. 

In a June 2006 decision, the Board denied the Veteran's claims.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Joint Motion for Partial Remand, the VA General Counsel and the Veteran moved to remand his claims for service connection for psychiatric and low back disorders, diabetes mellitus, and a TDIU to the Board.  The Court granted the motion, and the case was returned to the Board. 

In February 2008, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., to afford the Veteran an opportunity for a hearing.  In August 2008, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is of record. 

In September 2008, the Board again remanded the case to the RO via the AMC for further development.  The Board then denied the Veteran's claims for service connection for psychiatric and low back disorders, diabetes mellitus, and entitlement to a TDIU in a February 2010 decision. 

The Veteran appealed that portion of the Board's February 2010 decision that denied his claims for service connection for a psychiatric disorder and entitlement to a TDIU.  In an August 2010 Order, the Court granted a Joint Motion for Partial Remand filed by the Veteran and the VA General Counsel.  It vacated the portions of the February 2010 Board decision denying service connection for psychiatric disorder and TDIU, and remanded these issues to the Board.

In March 2011 and April 2012, the Board remanded the issues to the RO via the AMC for further evidentiary development.  They are now ready for appellate review.


FINDINGS OF FACT

1.  The most competent and probative evidence establishes that the Veteran does not meet the criteria for a current PTSD diagnosis at any time during the claims period.

2.  The weight of the competent evidence demonstrates that any additional current psychiatric diagnoses of record are not related to or caused by any event or circumstance of the Veteran's active duty service.

3.  Service connection is in effect for kidney stones with hematuria, pyelonephritis, and hypertension, rated as 30 percent disabling; traumatic relaxation of the lateral collateral ligament of the left knee, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; dupuytrens contracture of the right little finger (major), rated as 0 percent (noncompensable) disabling; and hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 60 percent. 

4.  The Veteran has not worked since 2005; he has work experience as a postal clerk. 

5.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposed obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Through June 2004 and January 2005, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  Although in connection with different claims, a September 2010 letter notified the Veteran about how VA assigns disability ratings and effective dates.  See id.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  The Veteran had an opportunity to submit information and evidence before an agency of original jurisdiction in light of this notice in February 2012 and December 2012 Supplemental Statements of the Case.  

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them. 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, personnel records, VA treatment records, private medical records, Social Security Administration (SSA) records, and Department of Labor workers' compensation records have been obtained.  The Veteran has submitted numerous written statements in support of his claims.    

The Veteran was afforded an adequate VA psychological examination in June 2012.  He also had an adequate VA TDIU examination in July 2004.  However, he contends the TDIU examination was inadequate.  Specifically, the examiner did not consider that he was medically retired due to his service connected left knee disability and related fall that injured his shoulder.  His other service connected disabilities had also increased in severity.  Review of the July 2004 examination shows that the examiner reviewed the claims folder, considered all service connected disabilities at the time, and conducted a clinical examination.  (His failure to consider hearing loss and tinnitus is immaterial as these have not been shown to have a significant impact on occupational function and the overwhelming evidence shows he had a medical retirement due to multiple sclerosis).  His assessment was that non-service connected multiple sclerosis is the primary disability causing unemployability.  His assessment is plausible and consistent with the record.  See March 2002 Postal Service letter (limitations due to multiple sclerosis necessitate disability retirement status).  Overall, the Veteran's objections to the July 2004 VA TDIU examination are without merit.

The Board also finds that the record reflects substantial compliance with the instructions in the prior Board and Court Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence includes updated VA treatment records, an updated June 2012 VA psychiatric examination and opinion that are adequate for adjudication purposes, and issuance of a December 2012 supplemental statement of case.  Below, the Board has provided an adequate statement of the reasons and bases for its adverse determinations.  The Board is satisfied that there was substantial compliance with its and the Court's remand orders.  Id.; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the August 1999 RO hearing, the decision review officer identified the issues on appeal.  The Veteran provided testimony as to his current PTSD treatment and provided testimony as to his symptoms and in-service stressors.  He demonstrated actual knowledge of the ability to submit additional relevant evidence.  Following this hearing, he submitted additional evidence which was the basis for the Board's reopening of the claim in April 2002.  

At the August 2008 Board hearing, the undersigned identified the issues on appeal.  He also identified and queried the Veteran on the elements necessary to substantiate a service connection claim and establishing entitlement to TDIU.  The Veteran provided testimony as to his in-service stressors, employment history and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his testimony, the Board remanded the claims in September 2008 for additional development.  The duties imposed by Bryant were thereby met at both hearings.

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection

(a) General laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes psychosis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, WL 2011-7184 (Fed. Cir. February 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology for chronic diseases recognized under 38 C.F.R. § 3.309(a) may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the sake of clarity, the Board initially notes that the scope of the claim most reasonably encompasses a claim of service connection for any psychiatric disorder, to include PTSD, but also including anxiety, depression, and dementia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153. 

If a Veteran's claimed stressor relates to an event in which he engaged in combat with the enemy, his lay testimony, alone, is sufficient to verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Establishing that the Veteran engaged in combat with the enemy requires objective, competent, and factual evidence of record.  See id.  The determination is made on a case-by-case basis and means that the Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Furthermore, effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id. 

The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a Veteran's service as shown by the service record, the official history of each organization in which such a Veteran served, a Veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a Veteran's fear of hostile military or terrorist activity.  See id.

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(b) Factual background 

Personnel records show that the Veteran was stationed at Korat Royal Thailand Air Force Base from October 23, 1972 through approximately June 8, 1973.  His military occupational specialty was as an aircraft mechanic.  Personnel records also reveal that during service in Thailand, the Veteran assisted the crew chief in "performing maintenance duties as a crew chief."  He performed both "preflight and thruflight inspections" of HC-130P aircraft, and all scheduled and unscheduled maintenance-i.e., towing, refueling, defueling, lox service, and tow brake operator.  They do not show that he had flight status or otherwise participated in any sortie.

During service in Thailand, the Veteran was found to have malingering behavior.  A March 1973 Record of Counseling shows that the Veteran had a history of tardy attendance to his job station.  The supervisor questioned the Veteran's credibility in reporting sick call related absences.  Personnel records show that discplinary action was taken for absence without leave (AWOL) infractions on April 17, 1973.  He also began a detoxification program on May 4, 1973 for drug abuse.  

Although the Veteran was not treated for an overt psychiatric disorder, he had a medical evaluation on May 8, 1973.  The examiner recited the recent malingering behavior and noted that he had personally witnessed it.  He stated that the Veteran had visited the hospital at least 26 times, often parlaying a morning sick call into half a day off.  He cited a recent example he had personally witnessed.  Clinical examination was unremarkable.  The examiner concluded that the Veteran had no medical illness to explain his poor behavior.  

A May 21, 1973 Letter of Notification advised the Veteran that he was medically evaluated as having a character and behavior disorder, passive aggressive personality, passive type.  It resulted in an inability to performed assigned duties.  The superior officer recommended separation.  

At his May 1973 Report of Medical Examination for separation, the Veteran was clinically examined and determined not to have any psychiatric disorder.  However, the examiner noted that the Veteran had "depression/ worry/ nervousness" all related to family problems.  He did not require medication.  A Report of Medical History taken for retirement from the Navy Reserves in May 1979 shows that the Veteran denied having or ever having depression or excessive worry or nervous trouble.  

The Veteran underwent his initial VA psychiatric examination in July 1994.  He complained about depressive symptoms and sleep disturbances.  During service, he reported being a Crew Chief on a C-130 aircraft.  He recalled being in proximity to bombings while stationed in Thailand.  During flights, he experienced incoming fire and had several friends, including W.G. and C.W. who had perished in aerial combat.  He had intense fear that his aircraft would crash during his numerous sorties.  He visited Da Nang, Vietnam nearly every day.  He reported being employed at the Post Office since 1974.  Although he had been married for many years, he had minimal satisfaction with the relationship.  He had a prior history of alcohol abuse and admitted to drug abuse in service.  He affirmed some visual hallucinations.  The examiner listed PTSD symptomatology.  Mental status examination was significant for depression, anxiety and possible delusions.  The examiner diagnosed PTSD, chronic, delayed.  He stated that the Veteran had ample reports of stressors and symptoms to support a PTSD diagnosis.  

VA treatment records from October 1998 reflect that the Veteran had unspecified in-service stressors.  He endorsed multiple PTSD symptoms, including intrusive thoughts, physiologic reactivity, avoidant behavior, detachment, and affective numbing.  Mental status examination showed him to present with an appropriate appearance and have normal communication and thought content.  However, his affect was anxious and constricted.  The examiner diagnosed PTSD.  He participated in PTSD group counseling through April 1999.  

In February 1999, the Veteran reported that he rode in an aircraft that was hit by a missile and he listed Sergeant B. and Master Sergeant A. as persons killed. 

VA treatment records from June 1999 reflect that the Veteran discontinued his PTSD medication.  He was recommended for weight loss and PTSD classes.  Due to the conflicting schedule, he had been attending the weight loss classes only, but stated that he would resume PTSD classes.  

In April 2000, the Veteran's treating physician (Dr. R.) submitted a letter.  He reviewed numerous records, including VA treatment records as early as 1975.  He noted that the Veteran was involved in a plane crash and had Agent Orange exposure during service in Southwest Asia.  He observed that the Veteran had anxiety from his days in the military.  Currently, it was severe and at times resulted in seizure like activity.  The Veteran had a severe memory deficit.  He had interpersonal and marital difficulties due to his irritability.  Dr. R. also found the Veteran to have exhibited PTSD symptoms.  He cited the Veteran's presence in Vietnam, combat activities, and the plane crash.  He identified the PTSD symptoms as emotional lability, depressed mood, and irritability.  

VA treatment records from February 2001 show that the Veteran had a medication management visit.  He denied any new psychiatric symptoms, but was concerned about irritability.  He had been somewhat more anxious than usual.  Clinical findings were insignificant.  The examiner increased his medication.  

The Veteran underwent a VA PTSD examination in June 2002.  He reported that he was doing "fairly well" but had an increased in nightmares following the September 2001 terrorist attacks.  He was vague about the details of the nightmares, but said they related to his service in Thailand.  He avoided large crowds and watching war movies.  The examiner commented "that it was very difficult to get the Veteran to report specific traumatic incidents."  The Veteran identified his general participation on sorties as his stressor.  He could not report any particular person who was killed in combat.  He had been married many years, but did not get along well with his wife.  Mental status examination was significant for a depressed mood and occasional suicide ideation.  No gross memory impairment was observed.  The examiner diagnosed PTSD.  He commented that it was difficult for the Veteran to specify his stressor.  However, the Veteran reported having several occasions in which he feared for his life, which would be sufficient to cause PTSD.  

In a June 2002 addendum, the examiner stated that he reviewed the claims file again.  He observed that the Veteran had prior a PTSD diagnosis by Dr. R in April 2000 and Dr. D in August 1994.  He did not find evidence that any other psychiatric diagnosis would be appropriate.  The only question is the particular stressor underlying the diagnosis, which he could not evaluate.  He recited that the Veteran reports a constellation of combat stressors and he had no way to determine whether they actually occurred.  

In an October 2002 addendum, the examiner opined that the Veteran's PTSD was a direct consequence of his experiences in the Vietnam Theater of operations.  He reiterated that the stressors and symptoms as described by the Veteran warranted a PTSD diagnosis.  He had no other way to verify the diagnosis, other than by the Veteran's reports.  

In February 2005, the Veteran stated that he had so many stressors; he could not describe them all.  He witnessed an attack in July 1972 on the flight line in Thailand.  He recalled receiving a discharge after this incident when he finished a detoxification program.  His friend wrote that he concurred with the statement made by the Veteran. 

In March 2005, the Veteran reported that he continued to take Zoloft antidepressant.  He asserted that it was the same depressive disorder he had in service.  

The Veteran had an August 2008 Board hearing.  He stated that during service he performed routine maintenance on C130 aircraft and was on several flights, including combat missions.  During sorties, enemy combatant fired at his aircraft.  He stated that his friend who signed the February 2005 letter personally witnessed his combat involvement.  He believed the enemy attack on U-Tapao was related to his current PTSD.  

In February 2009, the RO contacted the Air Force Historical Research Agency in an attempt to corroborate some of the Veteran's claimed stressors.  The following month an archivist at the Agency responded that the Veteran's claim of mortar attacks against the Korat Royal Thai Air Force Base during the period from August 1972 to October 1973 was false as there were no such attacks when the Veteran was stationed there.  There was no support for the Veteran's contention that he served as a crew chief on board aircraft and was shot at by surface to air missiles.  The claim that he was exposed to herbicides while performing inspections of aircraft in Thailand was not supported as there was no record of herbicides being stored at the Veteran's base in Thailand and these aircraft flew from the Republic of Viet Nam; there was no logical or documented reason they would fly to Thailand to be inspected by personnel there.  The claim of TDY in the Republic of Viet Nam could not be corroborated or denied; TDY occurred, but there is no record of whether it occurred in the Republic of Viet Nam.  

In January 2012, Dr. R stated that he continued to treat the Veteran for multiple health problems.  He had observed symptoms of depression, anxiety, sleep disturbances, and emotional instability consistent with PTSD.  He noted that the Veteran experienced significant PTSD stressors during service.  

VA treatment records, dated in January 2012, note that the Veteran had a PTSD diagnosis.  However, he denied interest in seeking treatment.  

The Veteran was afforded a June 2012 VA psychiatric examination.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran stated that he had been married for over thirty years and had a close relationship with his children.  His relationship with his wife was strained due to his medical problems.  He was disinterested in social activities due to his poor health.  However, he had worked at the Post Office for 31 years before retiring due to multiple sclerosis.  He underwent treatment for PTSD in 1999, but had not resumed treatment anytime since then.  He was not currently on any psychiatric medications.  Although the Veteran had described three in-service stressors, the examiner determined that they were not adequate to support a PTSD diagnosis as the Veteran did not have a psychological response of fear, helplessness, or horror in recalling the stressors.  Thus, he did not meet DSM-IV criterion A.  The examiner also found that criterion B was not met as the Veteran did not persistently re-experience the stressor.  Similarly, criterion C was not present as the Veteran did not exhibit avoidant behavior.  However, criterion D was met as the Veteran exhibited irritability and difficulty concentrating.  As the Veteran did not meet the B and C criterions, the criterions for E and F were also not met.  

The examiner acknowledged symptoms of a depressed mood and disturbance of motivation and mood.  He noted that the stressors provided by the Veteran had not been confirmed.  In any event, he observed that the Veteran did not exhibit any change in demeanor in describing his stressors or only exhibited significant depression or anxiety when describing his current health problems.  He noted that the Veteran attended college and maintained employment for many years.  The Veteran did not endorse avoidant behaviors, such as watching war movies.  During the interview, he attributed many of his problems to his poor health.  The examiner determined that psychological testing would not be beneficial.  He acknowledged Dr. D's 1994 PTSD diagnosis, but noted the stressors had not been corroborated.  He discounted Dr. R's PTSD diagnosis as he did not use the DSM-IV PTSD criteria.  He concluded that the Veteran has alleged fear of hostile military activity, but he did not exhibit sufficient symptomatology to warrant a PTSD diagnosis.   

(c) Analysis

The Veteran contends that service connection for PTSD or related psychological disorder is warranted.  As explained below, the Board finds the weight of the evidence to be against the claim, and it will be denied.  

Establishing a current PTSD or related psychological diagnosis is imperative to the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223  (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has also held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is competent to report readily observable psychological symptoms.  Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470.  Nonetheless, the question of whether he meets the criteria for a current psychiatric diagnosis is a complex medical question beyond the capabilities of lay observation, and he is not shown to be a medical professional or otherwise have specialized medical training or education.  Thus, his assertions are not competent evidence addressing the medical question of a current psychiatric diagnosis and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

As noted above, the record contains conflicting medical opinions on whether the Veteran has PTSD.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In weighing the respective medical opinions, the Board concludes that the June 2012 VA examiner's opinion merits the greater probative weight.  The opinion reflects familiarity with the Veteran's medical history and is accompanied by a detailed analysis of the Veteran's symptoms in terms of the DSM-IV PTSD diagnostic criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  It is additionally supported by ongoing VA treatment records that show an absence of PTSD treatment or documentation of psychiatric symptoms, and the Veteran's poor veracity in reporting his stressors and symptoms as explained below.  Due to its thorough explanation in light of the DSM-IV PTSD diagnostic criteria, the Board finds the June 2012 VA opinion highly persuasive.  Gabrielson, 7 Vet. App. 336.

The Board has considered the favorable medical evidence including July 1994 VA examiner's opinion, Dr R's April 2000 and January 2012 statements, and the June 2002 VA examination report and addendums.  However, none of these clinicians have specified that the exhibited symptoms met the DSM-IV PTSD diagnostic criteria.  38 C.F.R. § 3.304(f).  The precise basis for their PTSD diagnosis in terms of DSM-IV PTSD diagnostic criteria is vague.  The failure to support the diagnosis in the context of the DSM-IV PTSD diagnostic criteria weighs against the probative value of these favorable reports.  Id.

Furthermore, the evidence gives the Board ample reason to question the Veteran's veracity in reporting his stressors and current symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  His personnel records document malingering behavior and do not suggest combat participation.  His narratives about PTSD stressors have greatly varied from being in specific detail with names of the deceased to being overly broad, with no names, dates or places where the stressors occurred.  (Compare July 1994 VA examination report; February 1999 Veteran statement; Dr. R April 2000 statement; June 2002 VA examination report; February 2005 Veteran statement; August 2008 Board hearing).  Notably, the June 2002 VA examiner repeatedly commented that the Veteran provided vague reports of his stressors and stated that he had to rely exclusive on the Veteran's reports in formulating his PTSD diagnosis.  Given the variations in his narratives and inconsistency with personnel records, the Board does not consider the Veteran credible in his stressor reports given to the examiners who diagnosed PTSD.  Caluza, 7 Vet, App. 510-511; Madden, 125 F. 3d at 1481.  Hence, the probative value of the favorable evidence is undermined by the Veteran's low credibility.  Id.; see Masors, 2 Vet. App. 181; Gabrielson, 7 Vet. App. 336.

The Board has considered the expansive term of current disability outlined in McClain, supra.  However, as recited above, the prior reports of a PTSD diagnosis are not probative and cannot be used to satisfy the criteria of a current disability during the pendency of the appeal.  His specific stressor reports are not credible and his subsequent claim of general stressors lack credibility for similar reasons.  Some of his claimed stressors have been shown to be false.  They have not been consistent and change over time as reported to different medical providers.  Since credibility is such an important factor in a clinician finding the presence of stressor(s) that caused PTSD, the Veteran's lack of credibility weighs heavily against the claim.  

The Board has considered additional psychiatric diagnoses of depression and anxiety as suggested by Dr. R and occasionally referenced in VA treatment records.  See Dr. R April 2000 and January 2012 letters.  As explained above, the Veteran has low credibility in his reports and these favorable assessments are based primarily upon his reports without detailed explanation in light of the additional evidence of record.  The Board does not consider these favorable reports persuasive.  Gabrielson, 7 Vet. App. 336.  Meanwhile, the June 2012 VA examiner concluded that the Veteran had significant non-service connected disabilities that are related to depressive symptoms.  The June 2012 VA examiner's assessment is plausible and consistent with the record, particularly in light of the Veteran's low credibility.  Caluza, 7 Vet, App. 510-511; Madden, 125 F. 3d at 1481.  The Board finds it persuasive in showing that non-PTSD psychiatric disorders are not related to service or service connected disabilities.  Hence, the record does not otherwise show that the Veteran has a current psychiatric disorder diagnosed in conformity with the DSM-IV diagnostic criteria that may be related to service.  Clemons, 23 Vet. App. 1; 38 C.F.R. § 4.130.

In summary, the record does not show that the Veteran has a current psychiatric disorder, to include PTSD, that was incurred or aggravated in active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Entitlement to a total disability rating based on individual unemployability (TDIU).

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Throughout the pendency of this appeal, the Veteran's total combined rating for service-connected disabilities (kidney stones, left knee, tinnitus, dupuytrens contracture, and hearing loss) has been no more than 60 percent. See 38 C.F.R. §§ 4.25, 4.26.  Thus, he has not yet met the 70 percent or more combined rating requirement for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record shows that the Veteran had been employed by the Post Office for many years and continued to work until April 2005.  See December 2008 SSA letter.

Throughout the record, the Veteran has asserted that his service connected disabilities render him incapable of gainful employment.  He is competent to report his ongoing symptoms which are capable of lay observation.  See Kahana, 24 Vet. App. at 438.  However, he is not a medical professional.  The record does not document any symptoms from a service connected disability, such as total hearing loss, dialysis, or unfavorable ankylosis of the left knee, that would permit a patently obvious conclusion as to his employment capabilities.  Here, the question of whether his service connected disabilities preclude gainful employment is a complex medical question beyond the capabilities of lay observation.  Competent medical evidence is necessary to show unemployability.  38 C.F.R. § 3.159(a).  

To the extent the Veteran is competent to comment on the effect his service-connected disability has on his ability to work, the Board does not find his assessment to be frank and unbiased.  He is seeking benefits based on his inability to work and naturally believes to be entitled to such.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds the objective assessments by medical providers to be more accurate assessments of his industrial capacity.  

In April 2000, Dr. R observed that the Veteran had a significant low back disability, in addition to other non-service connected disabilities.  He believed they would necessitate a medical retirement in the near future.  

Private medical records, dated in July 2001, show that the Veteran had a neurology consultation.  He presented with symptoms of gait ataxia and bilateral hip, leg, and back pain.  Recent Brain MRI was consistent with multiple sclerosis.  He began treatment for multiple sclerosis.

A March 2002 letter from the Post Office shows that the Veteran was eligible for disability retirement.  It listed multiple sclerosis as the disability necessitating medical retirement.  Records received from the Social Security Administration, dated in November 2008, indicate that the Veteran continued working until April 2005.  He was found to be disabled, for Social Security purposes, as of March 2005 because of multiple sclerosis; lower back pain; PTSD; depression; and urinary incontinence.  The record also shows that he filed for workers compensation disability with the Department of Labor (DOL) on several instances.   

In July 2004, a VA examiner reviewed the claims folder and clinically examined the Veteran.  He opined that the primary cause of the Veteran's decreased occupational capacity was multiple sclerosis.   

In June 2008, a VA vocational consultant reviewed the clinical evidence and concluded that that there was a complete lack of medical evidence that could be related to any functional/occupational limitations stemming from service-connected disability.  

The report of a September 2009 VA examination (Volume 7) reflects that the Veteran is not considered to be unemployable due to his service-connected hypertension, genitourinary disability, and ring little finger.  The Veteran denied any sedentary or activity restrictions from the hypertension or genitourinary disability.  The right little finger had slight flexion deformity, but the Veteran had good function with the finger.  Regarding the service-connected left knee disability, the examiner noted that the Veteran could do sedentary activity related to employment, and would be markedly limited with activity-related employment.

The September 2009 examiner opined that it is more likely that the Veteran cannot work due to his multiple sclerosis and its complications, as well as his degenerative joint disease of the spine.  

Dr. R submitted a January 2012 letter.  He noted that the Veteran had a severe low back disability and associated radiculopathy in both lower extremities.  He believed that the Veteran was unemployable due to disabling back and leg pain in addition to psychiatric problems.  

The competent evidence shows that the Veteran has significant occupational interference from low back pain and multiple sclerosis.  The July 2004 VA TDIU examiner concluded that service connected disabilities alone are not productive of unemployability.  It was based upon review of the pertinent medical history and clinical examination.  Stefl, 21 Vet. App. at 123.  His conclusions are consistent with the additional evidence of record showing unemployability due to non-service related low back disability and multiple sclerosis.  It is also consistent with the assessment by the VA vocational consultant in June 2008 and the September 2009 VA examiner.  Dr. R. in January 2012 concluded that nonservice-connected back and psychiatric disability precluded the Veteran from working.  

In summary, the persuasive evidence does not suggest that the Veteran's service connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include depression and PTSD is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


